Citation Nr: 0312536	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  95-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which the RO denied the veteran's claims 
for increased evaluations for a left knee disorder and 
traumatic degenerative changes of the lumbosacral and 
cervical spine.  The veteran filed a timely notice of 
disagreement and substantive appeal.  A statement of the case 
(SOC) was issued in August 1995.

In January 1997 the RO issued a rating decision, which 
continued the 10 percent evaluation for the left knee 
disorder, and assigned separate 10 percent evaluations for 
degenerative joint disease of the lumbosacral spine and 
degenerative joint disease of the cervical spine.  The 
veteran continued his appeal as to these issues.

In January 1999 the RO issued an SSOC, which continued the 
evaluations of 10 percent for a left knee disorder, 
degenerative joint disease of the lumbosacral spine, and 
traumatic degenerative changes of the cervical spine.

In April 1999 this matter came before the Board, at which 
time it was remanded to the RO for additional development.  
Subsequently, jurisdiction of the veteran's file was 
transferred to the RO in North Little Rock, Arkansas.  In 
June 2002 the veteran informed the RO that he was moving back 
to Arizona.  Consequently, jurisdiction over his file has 
been transferred to the RO in Phoenix, Arizona.

In February 2003 this matter was again before the Board and 
was remanded for additional development.  In addition, in 
February 2003, the RO issued an SSOC, which continued the 10 
percent evaluations for the left knee and lumbar and cervical 
spine disabilities.


REMAND

The veteran is seeking increased disability evaluations for 
his service-connected disabilities of a left knee, 
degenerative joint disease of the lumbosacral spine, and 
traumatic arthritis of the cervical spine.  He essentially 
contends that his disabilities are more severe than is 
contemplated by the 10 percent evaluations currently 
assigned.

As noted above, the Board remanded the veteran's claims in 
April 1999 and February 2003.  In the April 1999 remand, the 
Board instructed the RO to contact the veteran and obtain the 
names and addresses of all medical care providers who had 
treated him for a left knee disorder, degenerative joint 
disease of the lumbosacral spine, and traumatic arthritis of 
the cervical spine.  The Board indicated that the RO should 
then obtain copies of all records from the identified 
treatment sources, which had not already been obtained and 
associated with the claims folder.  The Board further 
instructed that the veteran should then be scheduled for a VA 
medical examination.  The Board also directed the RO to 
"again consider the veteran's claims, with particular 
consideration of the provisions of 38 C.F.R. § 4.40."  
Finally the RO was directed to furnish the veteran with an 
SSOC concerning all the evidence added to the record since 
the last SSOC, including the provision of 38 C.F.R. § 4.40, 
if the action taken on remand remained adverse to the 
veteran.  

The record reflects that the RO subsequently provided the 
veteran with the requested VA examination, and that all 
available treatment records were obtained.  The RO's 
determination remained adverse to the veteran.  However, an 
SSOC was not furnished to the veteran by the RO.  

The February 2003 remand directed the RO to furnish the 
veteran with an SSOC concerning all the evidence added to the 
record since the last SSOC in January 1999, including the 
provision of 38 C.F.R. § 4.40, and the ensuing adjudicative 
action taken by the RO.

A review of the file discloses that an SSOC was issued in 
February 2003, but the RO failed to appropriately discuss the 
provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.

While the Board regrets the delay in remanding this case 
again, we find that it is necessary to remand it in order to 
fully comply with the mandate of the Court set forth in 
Stegall v. West, 11 Vet. App. 268 (1998).  The RO is advised 
that, where the remand orders of the Board are not complied 
with, the Court has emphasized that the Board commits error 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Id.

Accordingly, this case is remanded for the following action:

The RO should issue the veteran another 
SSOC to include therein the provisions, 
and any appropriate discussion, of 
38 C.F.R. § 4.40, 4.45, and 4.59.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


